Fourth Court of Appeals
                                        San Antonio, Texas
                                            September 25, 2013

                                            No. 04-13-00404-CV

                           IN RE the ESTATE OF Alberto TREVIÑO, Jr.

                                    Original Mandamus Proceedings 1

                                                   ORDER

       This court’s opinions and order dated August 21, 2013 are WITHDRAWN. The motion
for rehearing filed on behalf of the real party in interest is DENIED. the petition for writ of
mandamus is CONDITIONALLY GRANTED IN PART. TEX. R. APP. P. 52.8(c).

        The Honorable Joe Rathmell is ORDERED to vacate the order transferring the underlying
cause to the 49th District Court of Zapata County. All orders entered by the Judge of the 49th
District Court subsequent to the order of transfer are VOID. The writ will issue only if we are
notified that Judge Rathmell has not done as directed within ten days of the date of this order.

      The real party in interest’s supplemental motion for temporary order and partial lift of stay
is DENIED AS MOOT.

        It is so ORDERED on September 25, 2013.


                                                                     _____________________________
                                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2013.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. P-01796, styled In re the Estate of Alberto Treviño, Jr., pending in the
County Court, Zapata County, Texas, the Honorable Joe Rathmell presiding.